department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 c we made this determination for the following reason s you are not organized and operated for purposes described in sec_501 of the code specifically you fail to qualify because your activities further the private interests of your members you provide a particular service to your members and your activities are not directed to the improvement of business conditions of one or more lines of business you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty_failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses irs customer service number for people with hearing impairments is the sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number legend uil n name of founder president p address b name of state c date of incorporation d area of operation f name of hospital g name of suites w amount of membership dues x amount of membership dues dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 or c the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below letter cg catalog number 47628k do you qualify for exemption under other subsections of sec_501 the code no for the reasons described below of facts you filed articles of incorporation in b on c your articles of incorporation indicate that you are organized and operated for the purpose of providing information regarding local services to short-term visitors to the d area the name and address of the incorporator are n and p respectively the registered office of the corporation is located at p the president secretary and treasurer of the organization is n manager of g located at the p address n is also the owner and your mission statement states you are formed to provide a resource for visitors to the d area who are seeking short-term housing during their stay you are being formed to connect visitors to providers of short-term housing this is an organization of housing long term to join and upkeep a web-site for linkage to the businesses to serve medical patients families or patients while on medical appointments your primary activity is the operation of a website the main purpose of the website is to connect visitors to your community in need of short-term housing to providers of such housing the following description found on your website states specializing in weekly and monthly rates for f patients corporate housing visits corporate housing transfers holiday visits or just that place to stay while your new home awaits you find out for yourself why we are so excited about bringing you the best in extended stay short term housing and accommodations’ a typical description of an available rental property lists desirable amenities such as a pool free dvd rental private tanning salon state of the art fitness facility and business center the web page also includes a map of the local community that marks the location of the available rental properties the web page also provides some visitor information such as local restaurants and places of worship your articles of incorporation indicate you are a membership_organization however on the application form_1024 page you indicate no members’ in response to question and in your bylaws article iii sec_2_1 states this corporation shall have no members however article v of your articles of incorporation indicates registered members and article vi indicates each member shall be entitled to one vote the primary membership requirement is or long-term housing and cannot be a hotel or motel members’ properties are promoted on the website as illustrated in the following statement our members offer members have to be businesses that offer short letter cg catalog number 47628k corporate housing temporary housing relocation housing furnished apartments short- term rental furnished rental and patient housing for a week a month or a year the website also states our short-term housing member's hope is to make your extended stay the most wonderful and unique experience you have ever had in addition you solicit members through your website as indicated by the following statement if your short term housing or alternate housing accommodations are qualified to become a member of m you will be listed on the members’ page with a description of your property and a link to your website and a photo further the website reads the high- traffic web site is a great way to help drive more visitors to your member's web site you have eight members to date membership fees are w for the first year and subsequent years are x per year the website is controlled by a website builder and developer n is your primary point_of_contact for potential renters of the properties n also owns the first entity g listed on your website g consists of several single-family homes townhomes and apartments with rentals ranging from approximately dollars to dollars per month in addition g is the only entity listed that has any reviews over by satisfied renters as of now n is the sole member of your governing body and is also your president secretary and treasurer your only source_of_income consists of membership fees your only expense is to maintain the website that promotes your members law sec_501 provides for the exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulation states that a business league is an association of persons having some common business interests the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit of business conditions in one or more lines of business as distinguished from the performance of particular services for individual persons its activities should be directed towards the improvement revrul_55_444 states that an organization formed to promote the business of a particular industry that carries out its purposes primarily by conducting a general advertising campaign to encourage the use of products and services of the industry as a whole is exempt from tax notwithstanding that such advertising to a minor extent constitutes the performance of particular services for its members letter cg catalog number 47628k revrul_56_84 states that an organization operated primarily for the purpose of promoting selling and handling the national advertising in its members’ publications is engaged in the performance of particular services for individual members as distinguished from activities for the improvement of the business conditions of its members as a whole and therefore is not entitled to exemption from federal_income_tax as a business league revrul_59_234 1959_2_cb_149 jan describes a real-estate board whose primary purpose or activity is the operation of a multiple listing system is considered to be rendering particular services for its members and is not exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code of revrul_61_170 1961_2_cb_112 describes a nurses' association which maintained an employment registry primarily for the employment of members is not entitled to exemption as a charitable_organization or as a business league since its primary purpose was the operation of a regular business of a kind ordinarily carried on for profit and it is engaged in rendering particular services for individual persons rather than promoting the general business conditions of the nursing profession revrul_73_411 1973_2_cb_180 states that a shopping center merchants’ association whose membership is restricted to and required of the tenants of a one-owner shopping center and their common lessor and whose activities are directed to promoting the general business interests of its members does not qualify as a business league or chamber of commerce under sec_501 of the code revrul_76_400 1976_2_cb_153 states that a nonprofit organization formed as a membership_organization of business and professional women that promotes the acceptance of women in business and the professions qualifies for exemption under sec_501 of the code revrul_83_164 1983_2_cb_95 states that an organization whose members represent diversified businesses that own rent or lease computers produced by a single computer manufacturer does not qualify for exemption from federal_income_tax as a business league under sec_501 of the code in 565_f2d_845 the court agreed with the district_court that the association does not benefit an entire line_of_business as required by the treasury regulations and accordingly does not merit an exemption as a business league under sec_501 of the internal_revenue_code letter cg catalog number 47628k sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the regulations states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterment revrul_78_132 1978_1_cb_157 describes a community cooperative organization formed to facilitate the exchange of personal services among members is operating primarily for the private benefit of its members and is not exempt from tax as a social_welfare_organization under sec_501 of the code application of law you are not described in sec_501 of the code because you are not organized and operated as a business league you are not described in sec_1_501_c_6_-1 of the income_tax regulation because you are promoting the common business interests of your restricted membership and not a line_of_business also your purpose is to provide a particular service to your members and thereby provide private benefit to your members you are not similar to the organization described in revrul_55_444 your purpose and activities are directed at the promotion of your members’ businesses eight in number to date and restricted to those providing short or long term housing and cannot be hotels or motels not the industry as a whole you are similar to the organization described in revrul_56_84 in that you are engaged in the performance of particular services for individual members you are providing advertising for your members who are businesses that offer short and long term housing you are like the organization described in revrul_59_234 1959_2_cb_149 and revrul_61_170 because the operation of the website promoting your members provides a particular service to your members your activities are focused on the promotion of the private interests of your members you are like the organization in revrul_73_411 because your membership is letter cg catalog number 47628k restricted to short term housing apartment and condo owners you are unlike the organization in revrul_76_400 because your membership is restricted and your purpose is to secure a competitive advantage for your members rather than to improve conditions for the industry as a whole you are like the organizations in revrul_83_164 and the organization in 565_f2d_845 because your activities do not benefit an entire line_of_business you are also not described in sec_501 of the code and sec_1 c - a i of the regulations because you are not operated for the promotion of social welfare of the community like the organization in revrul_78_132 you are operated to set up a website to promote your member businesses and as such your purpose is to operate for the private benefit of your members applicant’s position you believe you qualify under sec_501 because you are involved in networking activities by putting a website together and conducting meetings to discuss ideas and business you are a network or association of housing owners that developed a website to inform people of low cost and affordable housing in the area for people who cannot afford hotels all your income comes from members as dues and all income is spent on the website for information and upkeep hotels and motels are not permitted to be members there are properties in the organization no application is needed and new companies if they open are encouraged to join no new members have joined in the past years allow you to finally you indicate exemption under sec_501 would link to f's website service response to applicant’s position your primary purpose is the operation of a website that provides a link to certain properties of your members these properties are short term housing apartments condominiums etc that are rented out to patients and their families seeking short term housing at_f or other individuals seeking short term housing by operating a website that promotes your members properties you are offering particular services to your members and therefore you operate for the private benefit of your members in addition your founder n who is also your president secretary and treasurer and the owner of g is directly benefitted by your activities therefore we conclude you do not qualify for exemption under sec_501 of the code letter cg catalog number 47628k conclusion the facts show that you are not organized and operated for purposes described in sec_501 of the code specifically you fail to qualify because your activities further the private interests of your members you provide a particular service to your members and your activities are not directed to the improvement of business conditions of one or more lines of business accordingly you do not qualify for exemption under sec_501 of the internal_revenue_code you are not described in sec_501 because your activities further the private interests of your members you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be declared true under penalties of perjury to the appeal the following signed declaration this may be done by adding the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct letter cg catalog number 47628k an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
